Case 6:18-cv-01770-CEM-DCI Document 58 Filed 01/24/20 Page 1 of 3 PageID 731



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


CF ADVANCE CORP.,

                      Petitioner,

v.                                                         Case No: 6:18-cv-1770-Orl-41DCI

ZACHARIAH THOMAS THRASHER,

                      Respondent.
                                                /

                  ORDER REGARDING SETTLEMENT CONFERENCE

        This case has been referred to the undersigned for a settlement conference. (Doc. 55) The

undersigned has observed that settlement conferences are often unproductive unless the parties

have made a serious effort to settle the case on their own by exchanging demands and offers before

the conference. Accordingly, before arriving at the settlement conference the parties are to

negotiate and make a good faith effort to settle the case without the involvement of the Court as

follows:

        1. On or before Friday, February 7, 2020, Plaintiff shall make a written offer to

Defendant, which contains a detailed explanation of the basis for any monetary amount or other

type of relief demanded; and

        2. On or before Friday, February 14, 2020, Defendant shall make a written counteroffer

to Plaintiff with an explanation of how it arrived at any monetary amount or other type of relief

offered.

        In the event the foregoing exchange does not resolve this matter, it is further ORDERED

that:

        On or before February 19, 2020, each party shall provide the undersigned with a concise,
Case 6:18-cv-01770-CEM-DCI Document 58 Filed 01/24/20 Page 2 of 3 PageID 732



confidential statement of the evidence the party expects to produce at trial and a full outline of the

settlement negotiations to date, including a copy of Plaintiff’s written offer and Defendant’s

counteroffer    outlined   above.   Each    party   shall   e-mail   their   respective   reports   to

chambers_flmd_Kidd@flmd.uscourts.gov.

         The foregoing deadlines will not be extended absent a showing of extraordinary good

cause.

         All parties and their counsel shall appear before the undersigned on Friday, February 21,

2020, at 9:30 A.M. in Courtroom 4C, U.S. Courthouse, 401 W. Central Boulevard, Orlando,

Florida.

         The representatives attending the settlement conference shall have authority to resolve the

case. Thus, an individual with full authority to execute any written settlement agreement

ultimately reached shall be present at the conference. A party that does not appear with an

individual with full settlement authority may be subject to the imposition of sanctions.

Likewise, a party that fails to negotiate in good faith during the settlement conference may be

subject to the imposition of sanctions. Should a compromise be reached, the parties will be

expected to reduce their agreement to writing at the settlement conference.

         Counsel for each party may bring one laptop and one cellular phone to the settlement

conference in order to facilitate settlement discussions and, if necessary, assist with drafting of the

settlement agreement. All cellular phones must be silenced upon entering the Courthouse.




                                                 -2-
Case 6:18-cv-01770-CEM-DCI Document 58 Filed 01/24/20 Page 3 of 3 PageID 733



       DONE and ORDERED in Orlando, Florida on January 24, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -3-
